Title: To George Washington from William Irvine, 11 July 1782
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Fort Pitt July 11th 1782
                  
                  Doctor Knight (a Surgeon I sent with Colonel Crawford) returned the 4th instant to this place; he brings an Account of the melancholy fate of poor Crawford,  The day after the main body retreated, The Colonel Doctor and nine others were overtaken about thirty miles from the Field of Action by a body of Indians, to whom they Surrenderd, were taken back to Sanduskey where they all, except the Doctor, were put to death.  The unfortunate Colonel in particular, was burned and tortured in every manner they could invent.
                  The Doctor after being a Spectator of this distressing Scene was sent under guard of One Indian to the Shawanese Town where he was told he would share the same fate next day, but fortunately found an oppertunity of demolishing the fellow and making his escape—The Doctor adds that a Certain Simon Girty who was formerly in our Service, and Diserted with McKee, is now said to have a Commission in the British Service was present at torturing Col. Crawford, and that he the Doctor was informed by An Indian, that a British Captain Commands at Sanduskey, that he believes he was present also, but is not certain, but says he saw a person there who was dressed and appeared like a British Officer—He also says the Colonel begged of Girty to Shoot him, but he paid no regard to the request,  A Certain Shloan, has also come in yesterday, who was under Sentence at the Shawanese Town, he Says a Mr William Harrison, Son in law to Col. Crawford was Quartered & burned, both he & the Doctor say they were assured by sundry Indians they formerly knew, that not a single soul should in future escape torture, and gave as a reason for this conduct, the Moravian affair, A number of people inform me that Colonel Crawford ought to be considered as a Continental Officer, and are of Opinion Retaliation should take place, these however are such facts as I have been able to get,  Doctor Knight is a Man of undoubted Veracity.
                  This Account has Struck the people of this Country with a strange mixture of fear & resentment,  their solicitations for making another excursion are increasing dayly, and they are actually beginning to prepare for it.  I have the honor to be with perfect Respect Sir Your Excellencys Most Obedient Humble Servant
                  
                     Wm: Irvine
                  
               